Curia, per Sutherland, J.
I entertain some doubt of the correctness of the construction put upon the act incorporating the Cayuga Bridge Company, in Sprague v. Birdsall, (2 Cowen, 413.) The decision in that case was un questionably correct. The plaintiff did not cross the lake' within 3 miles of the bridge, within the meaning of the act. *34He went upon the ice about G miles from the bridge. Although he left the lake within 3 miles of the bridge, he *did not cross it within that distance. To con~titute a crossing of the lake within the meaning of the act, the place of entering upon, as well as leaving the lake, on ice, must be within 3 miles of the bridge; unless it appears that it was entered upon, or left at a greater distance for the manifest purpose of evading the act. But it seems to me, that the chief justice, in that case, extended the proviso beyond the natural construction, and the probable intention of the legislature. It is admitted, that the enacting clause prohibits all crossing, as well on the ice as with boats, within 3 miles. The last member of this section, however, qualifies the general prohibition, by making it “ lawful for any person or persons to pass or repass with his or their own boat.” The equity and reason of the qualification was supposed to extend to a case like the present. But there are many obvious and forcible considerations applicable to the one, which do not apply to the other. The privilege of crossing in their own boats, might be a great accommodation to the inhabitants within the immediate vicinity of the bridge; and being applicable to them only, would not severely affect the revenue of the company. But the privilege of crossing on the ice, if it exist at all, exists in relation to all travellers. It would deprive the company, probably, of a large proportion of the tolls. The judgment must be reversed; and a venire de novo awarded from the Seneca common pleas.
Judgment reversed.